Exhibit 10.1

 

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

(BONANZA CREEK ENERGY, INC.)

 

This Resignation, Consent and Appointment Agreement and Amendment Agreement
(this “Agreement”) is effective as of April 6, 2012 (the “Effective Date”), by
and among BNP PARIBAS (“BNP”), in its capacity as Administrative Agent (in such
capacity, the “Existing Agent”), and in its capacity as Issuing Lender, under
that certain Credit Agreement and other Loan Documents referred to below, the
Successor Agent (as defined below), the Successor Issuing Bank (as defined
below) and the other parties hereto.  Capitalized terms defined in the Credit
Agreement have the same meanings when used herein unless otherwise defined
herein.

 

RECITALS

 

WHEREAS, the Existing Agent serves as Administrative Agent under (a) the Credit
Agreement, dated as of March 29, 2011 (as amended, restated, supplemented or
otherwise modified, the “Credit Agreement”), among Bonanza Creek Energy, Inc.
(the “Borrower”), the Existing Agent, BNP and the other financial institutions
party thereto (b) the Guaranty Agreement, dated as of March 29, 2011, made by
each of the Guarantors (as defined therein) for the benefit of the Existing
Agent, (c) the Security Agreement, dated as of March 29, 2011, made by each of
the Grantors (as defined therein) and the Existing Agent and (d) the other Loan
Documents (as defined in the Credit Agreement);

 

WHEREAS, the Existing Agent desires to resign as Administrative Agent under the
Credit Agreement, the other Loan Documents (as defined in the Credit Agreement)
and any other documents referred to in the Credit Agreement as to which the
Existing Agent is acting as an administrative agent thereunder (collectively, as
amended, restated, supplemented or otherwise modified, the “Loan Documents”);

 

WHEREAS, the Required Lenders and the Borrower, by entering into this Agreement,
are consenting to the appointment of KeyBank National Association (“KeyBank”) as
successor Administrative Agent (in such capacity, the “Successor Agent”) under
the Credit Agreement and the other Loan Documents and the Successor Agent, by
entering into this Agreement, accepts such appointment;

 

WHEREAS, BNP serves as an Issuing Lender (the “Existing Issuing Bank”) under the
Credit Agreement and desires to resign as an Issuing Lender thereunder; and

 

WHEREAS, the Borrower and the Required Lenders, by entering into this Agreement,
are consenting to the appointment of KeyBank as a successor Issuing Lender (in
such capacity, the “Successor Issuing Bank”) under the Credit Agreement and the
Successor Issuing Bank, by entering into this Agreement, accepts such
appointment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which hereby are acknowledged, the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------


 

Section 1.  Resignation, Consent and Appointment.

 

(a)                                 As of the Effective Date (i) the Existing
Agent hereby resigns as the Administrative Agent as provided under the Credit
Agreement and shall have no further obligations in such capacity under the
Credit Agreement and the other Loan Documents, except to the extent of any
obligation expressly stated in the Credit Agreement or other Loan Documents as
surviving any such resignation; (ii) the Required Lenders appoint KeyBank as
successor Administrative Agent under the Credit Agreement and the other Loan
Documents, and the Borrower hereby consents to such appointment; (iii) KeyBank
hereby accepts its appointment as Successor Agent under the Credit Agreement and
the other Loan Documents; and (iv) the parties hereto authorize each of the
Existing Agent and the Successor Agent to prepare, enter into, execute, record
and/or file any and all notices, certificates, instruments, Uniform Commercial
Code financing statements and/or other documents or agreements (including,
without limitation, filings in respect of any collateral, and assignments,
amendments or supplements to any UCC financing statements, mortgages, deeds of
trust, security agreements, pledge agreements, intellectual property security
agreements, certificates of title, stock powers, account control agreements,
intercreditor agreements, or other Loan Documents), as either the Existing Agent
or the Successor Agent deems reasonably necessary or desirable to effect or
evidence (of public record or otherwise) the transactions herein contemplated,
including, but not limited to, the resignation of the Existing Agent and the
appointment of the Successor Agent and any amendments to the Credit Agreement
and Loan Documents set forth herein, and to maintain the validity, perfection,
priority, of, or assign to the Successor Agent, any and all liens and security
interests in respect of any and all collateral, and each of the Borrower, the
Existing Agent and the Successor Agent hereby agrees to execute and deliver (and
the Borrower agrees to cause each applicable Obligor and/or other guarantor or
grantor of collateral to execute and deliver) any documentation reasonably
necessary or reasonably requested by the Existing Agent or the Successor Agent
to evidence such resignation and appointment or such amendments or to maintain
the validity, perfection or priority of, or assign to the Successor Agent, any
such liens or security interests, or to maintain the rights, powers and
privileges afforded to the Administrative Agent under any of the Loan Documents.

 

(b)                                 As of the Effective Date (i) BNP hereby
resigns as an Issuing Lender as provided under the Credit Agreement and shall
have no further obligations in such capacity under the Credit Agreement and the
other Loan Documents, except (A) to the extent of any obligation expressly
stated in the Credit Agreement or other Loan Documents as surviving any such
resignation and (B) with respect to any Letter of Credit issued by it that is
outstanding on the Effective Date (as set forth on Schedule 1 hereto,
collectively, the “Residual Letters of Credit”), which until such Residual
Letter of Credit is replaced, terminated or otherwise expired shall remain the
obligation of the Existing Issuing Bank in accordance with the terms of the
Credit Agreement; (ii) the Borrower and the Required Lenders consent to the
appointment of KeyBank as a successor Issuing Lender under the Credit Agreement;
and (iii) KeyBank hereby accepts its appointment as Successor Issuing Bank under
the Credit Agreement.

 

(c)                                  The parties hereto hereby confirm that the
Successor Agent succeeds to the rights and obligations of the Administrative
Agent under the Credit Agreement and the other Loan Documents and becomes vested
with all of the rights, powers, privileges and duties of the Administrative
Agent under the Credit Agreement and the other Loan Documents, and the Existing
Agent is discharged from all of its duties and obligations as the Administrative
Agent under the Credit Agreement and the other Loan Documents (except to the
extent of any obligation expressly stated in the Credit Agreement or other Loan
Document as surviving any such resignation), in each case as of the Effective
Date.

 

2

--------------------------------------------------------------------------------


 

(d)                                 The parties hereto hereby confirm that the
Successor Issuing Bank succeeds to the rights and obligations of the Existing
Issuing Bank under the Credit Agreement and becomes vested with all of the
rights, powers, privileges and duties of the Existing Issuing Bank under the
Credit Agreement, and the Existing Issuing Bank is discharged from all of its
duties and obligations as an Issuing Lender under the Credit Agreement and the
other Loan Documents (except (i) to the extent of any obligation expressly
stated in the Credit Agreement or other Loan Document as surviving any such
resignation and (ii) with respect to any Residual Letter of Credit, which until
such Residual Letter of Credit is replaced, terminated or otherwise expired
shall remain the obligation of the Existing Issuing Bank in accordance with the
terms of the Credit Agreement), in each case as of the Effective Date.

 

(f)                                   The parties hereto hereby confirm that, as
of the Effective Date, all of the protective provisions, indemnities, and
expense obligations under the Credit Agreement and the other Loan Documents
continue in effect for the benefit of the Existing Agent, its sub-agents and
their respective affiliates, officers, directors, trustees, employees, advisors,
agents and controlling Persons in respect of any actions taken or omitted to be
taken by any of them while the Existing Agent was acting as Administrative Agent
or thereafter pursuant to or in furtherance of the provisions of this Agreement,
and inure to the benefit of the Existing Agent.  The parties hereto agree that
the Successor Agent shall have no liability for any actions taken or omitted to
be taken by the Existing Agent while it served as the Administrative Agent under
the Credit Agreement and the other Loan Documents or for any other event or
action related to the Credit Agreement that occurred prior to the effectiveness
of this Agreement.  The parties hereto agree that the Existing Agent shall have
no liability for any actions taken or omitted to be taken by the Successor Agent
as the Administrative Agent under the Credit Agreement and the other Loan
Documents.

 

(g)                                  The parties hereto hereby confirm that, as
of the Effective Date, all of the protective provisions, indemnities, and
expense obligations under the Credit Agreement and the other Loan Documents
continue in effect for the benefit of the Existing Issuing Bank, its sub-agents
and their respective affiliates, officers, directors, trustees, employees,
advisors, agents and controlling Persons in respect of any actions taken or
omitted to be taken by any of them while the Existing Issuing Bank was acting as
an Issuing Lender (including following the Effective Date until such time as no
Residual Letters of Credit remain issued and outstanding) and inure to the
benefit of the Existing Issuing Bank. The parties hereto agree that the
Successor Issuing Bank shall have no liability for any actions taken or omitted
to be taken by the Existing Issuing Bank while the Existing Issuing Bank served
as an Issuing Lender under the Credit Agreement and the other Loan Documents or
for any other event or action related to the Credit Agreement that occurred
prior to the effectiveness of this Agreement.  The parties hereto agree that the
Existing Issuing Bank shall have no liability for any actions taken or omitted
to be taken by the Successor Issuing Bank as an Issuing Lender under the Credit
Agreement and the other Loan Documents.

 

(h)                                 The Existing Agent hereby assigns to the
Successor Agent, effective on and after the Effective Date, any powers of
attorney, liens, or security interests and all other rights and interests
granted to the Existing Agent, for the ratable benefit of the Lenders and any
other secured parties on whose behalf it may be acting under any security
documents included within the Loan Documents (collectively, the “Secured
Parties”), under the Credit Agreement and other Loan Documents, and the
Successor Agent hereby accepts the benefit of all such powers of attorney, liens
and security interests and other rights and interests, for its benefit and for
the ratable benefit of the Secured Parties.

 

(i)                                     On and after the Effective Date, all
possessory collateral held by the Existing Agent for the benefit of the Secured
Parties shall be deemed to be held by the Existing Agent as agent and

 

3

--------------------------------------------------------------------------------


 

bailee for the Successor Agent for the benefit and on behalf of the Successor
Agent and the Secured Parties until such time as such possessory collateral has
been delivered to the Successor Agent.  Without limiting the generality of the
foregoing, any reference to the Existing Agent in any publicly filed document,
to the extent such filing relates to the liens and security interests in any
collateral assigned hereby and until such filing is modified to reflect the
interests of the Successor Agent, shall, with respect to such liens and security
interests, constitute a reference to the Existing Agent as collateral
representative of the Successor Agent (provided that the parties hereto agree
that the Existing Agent’s role as such collateral representative shall impose no
further duties, obligations or liabilities on the Existing Agent, including,
without limitation, any duty to take any type of direction regarding any action
to be taken against such collateral, whether such direction comes from the
Successor Agent, the Secured Parties or otherwise, and the Existing Agent shall
have the full benefit of all of the protective provisions of Article IX (The
Administrative Agent and the Issuing Lender) and Section 10.07 (Indemnification)
of the Credit Agreement, while serving in such capacity).  The Existing Agent
agrees to deliver all possessory collateral to the Successor Agent on or
promptly following the Effective Date, and the Successor Agent agrees to take
possession thereof upon such tender by the Existing Agent.

 

Section 2.  Amendments to Credit Agreement.  Section 1.01 of the Credit
Agreement is hereby amended by deleting “BNP Paribas” where it appears in the
definition of “Prime Rate” and substituting “the Administrative Agent” in lieu
thereof.

 

Section 3.  Waiver of Notices.  The Borrower and the Required Lenders hereby
waive any notice, timing or other requirement of the Credit Agreement or the
other Loan Documents (including, without limitation, pursuant to Section 9.06 of
the Credit Agreement) related to the resignation of the Existing Agent and/or
the Existing Issuing Bank or the appointment or designation of the Successor
Agent and/or the Successor Issuing Bank.

 

Section 4.  Representations and Warranties.  Each party hereto hereby represents
and warrants on and as of the Effective Date that it is legally authorized to
enter into and has duly executed and delivered this Agreement.

 

Section 5.  Notices.  Commencing as of the Effective Date, notices to the
Successor Agent and the Successor Issuing Bank in respect of the Credit
Agreement or any other Loan Document shall be directed as follows (and any
notice provisions of the Credit Agreement and the other Loan Documents are
hereby amended to reflect such notice information):

 

KeyBank National Association

Attn:  Energy Group

8115 Preston Rd., Dallas TX 75225

trajan@keybanccm.com

 

Section 6.  Miscellaneous.

 

6.01.  Return of Payments.  In the event that, after the Effective Date, the
Existing Agent receives any principal, interest or other amount owing to any
Lender or the Successor Agent under the Credit Agreement or any other Loan
Document, or receives any instrument, agreement, report, financial statement,
insurance policy, notice or other document in its capacity as Existing Agent,
the Existing Agent agrees to promptly forward the same to the Successor Agent
and to hold the same in trust for the Successor Agent until so forwarded.  The
parties hereto agree that any provision of any of the Loan Documents directing
the Borrower to make payment to the Existing Agent shall be hereby

 

4

--------------------------------------------------------------------------------


 

amended to direct the Borrower to make payment to the account designated by the
Successor Agent to the Borrower from time to time.

 

6.02.  Agency Fees.  The Borrower agrees to pay to the Successor Agent all
agency fees as separately agreed between the Borrower and KeyBank from time to
time.  The Fee Letter dated as of February 11, 2011, between BNP and the
Borrower, as amended (the “Fee Letter”), is terminated as of the effective time
of the agency transfer described herein and neither the Borrower nor the
Existing Agent shall have any further obligations thereunder (except for any
obligations that expressly survive the termination of the Fee Letter); provided
that the Borrower and the Existing Agent shall maintain the confidentiality of
the Fee Letter in accordance with the terms thereof.

 

6.03   Successors and Assigns.  This Agreement shall inure to the benefit of and
be binding upon the successors and permitted assigns of each of the parties
hereto.

 

6.04.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall be one and the same instrument.  Delivery of this Agreement by facsimile
or email transmission or other electronic means shall be effective as delivery
of a manually executed counterpart hereof.

 

6.05.  Headings.  The paragraph headings used in this Agreement are for
convenience only and shall not affect the interpretation of any of the
provisions hereof.

 

6.06.  Interpretation.  This Agreement is a Loan Document for all purposes under
the Credit Agreement.

 

6.07.  APPLICABLE LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND BE CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and made effective as of the date first written above.

 

 

BNP PARIBAS,

 

as Existing Agent and Existing Issuing Bank and as an existing Lender

 

 

 

 

 

 

 

By:

 

/s/ Greg Smothers

 

 

Name:

Greg Smothers

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Betsy Jocher

 

 

Name:

Betsy Jocher

 

 

Title:

Director

 

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

BONANZA CREEK ENERGY, INC.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and made effective as of the date first written above.

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

as Successor Agent, Successor Issuing Bank and as an existing Lender

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Thomas Rajan

 

 

 

Name:

Thomas Rajan

 

 

 

Title:

Managing Director

 

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

BONANZA CREEK ENERGY, INC.

 

--------------------------------------------------------------------------------


 

Accepted and Agreed as of the Effective Date:

 

 

BONANZA CREEK ENERGY, INC.:

 

 

 

 

 

 

 

By:

 

/s/ James R. Casperson

 

 

Name:

James R. Casperson

 

 

Title:

Chief Financial Officer and

 

 

Executive Vice President

 

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

BONANZA CREEK ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS FINANCING, INC.,

 

as a Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Gumaro Tijerina

 

 

Name:

Gumaro Tijerina

 

 

Title:

Director

 

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

BONANZA CREEK ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK,

 

as a Lender

 

 

 

 

 

By:

 

/s/ Dorothy Marchand

 

 

Name:

Dorothy Marchand

 

 

Title:

Senior Vice President

 

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

BONANZA CREEK ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 

/s/ Tim Green

 

 

Name:

Tim Green

 

 

Title:

Director

 

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

BONANZA CREEK ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

 

 

SOCIÉTÉ GÉNÉRALE,

 

as a Lender

 

 

 

 

 

By:

 

/s/ Anson Williams

 

 

Name:

Anson Williams

 

 

Title:

Director

 

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

BONANZA CREEK ENERGY, INC.

 

--------------------------------------------------------------------------------


 

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

 

/s/ Tara McLean

 

 

Name:

Tara McLean

 

 

Title:

Vice President

 

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

BONANZA CREEK ENERGY, INC.

 

--------------------------------------------------------------------------------


 

Schedule 1

Residual Letters of Credit

 

None.

 

RESIGNATION, CONSENT AND APPOINTMENT AGREEMENT AND AMENDMENT AGREEMENT

BONANZA CREEK ENERGY, INC.

 

--------------------------------------------------------------------------------